Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 10: The prior art of record, alone or in combination, fails to teach calculating a pulse wave of the user on the basis of both the waveform of the visible light and the waveform of the infrared light.
Regarding claim 12: While the prior art Lemelson discloses that an infrared light source may be included, there is no disclosure of the positioning of such infrared light source. Moreover, the instant specification shows criticality for the claimed positioning in paragraph [0175] of the application as published.
Regarding claim 13: The prior art, alone or in combination, fails to teach positioning the first surface of the visible light receiver above the first optical path and toward the front of the vehicle.
Regarding claim 14: While the prior art Lemelson teaches a substantially similar configuration, there is no evidence that the first ray and the second ray come from an upper end of the interior front mirror and the third ray and the fourth ray reach the upper end of the interior front mirror of the vehicle. In the absence of any evidence showing that Lemelson discloses this limitation, the determination has been made in favor of the patentability of this claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793